DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Status
Applicant’s amendment filed on September 22, 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed June 22, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-10, 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites inhibiting growth of Salmonella by “at least two log cycles as compared to a control”, which includes values higher than “two log cycles”; however, the present invention only provides support for reduction of “two log cycles” compared to the control [0104, 0133, 0136]. 
Regarding claim 14, the claim also recites “at least two log cycles as compared to a control”, which includes values higher than the presently supported “two log cycles”.
Claim 14 recites “the ingredient” is present in an amount of 1-3% and “wherein the ingredient consists of lactic acid and phenols”. However, the present application limits phenols to “those having a pH about 2, about 2.5, about 3, about 3.5, about 4, about 4.5, about 4.8, about 5, about 5.5, about 6” [0051] and the present claim allows for phenols outside of the supported parameter. 
There is also insufficient support for 1-3% of a mixture of lactic acid and phenols reducing Salmonella by two log cycles, given that the present specification states the concentration of 1%, 2% and 3% lactic acid is critical in reducing Salmonella by two log cycles [0133-0134] and the present limitation allows for the ingredient to comprise less than 1% of lactic acid. 
There is also insufficient support for “an intake ratio of at least 0.5”. 
Regarding claim 18, the claim recites the ingredient inhibits growth of Salmonella by “at least two log cycles as compared to a control” and requires “wherein the ingredient consist of cultured dextrose”; however, the present specification fails to provide support for cultured dextrose inhibiting growth of Salmonella by “at least two log cycles as compared to a control”.
at least 0.5”. 
Claims 8-10, 12, 13, 15-17 are rejected as depending from a rejected base claim.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 18, it is unclear what applicant means by the limitation of “wherein the pet food composition exhibits an intake ratio of at least 0.5 as compared to a control food…” given that present published specification [0138] states, “wherein an intake ratio of 0.5 indicates that the dogs had an equal intake of test and control food.” It is unclear if the limitation is a property of the food or if, as stated [0138], “an intake ratio” only means feeding a dog a test and control food. 
It is unclear how “the ingredient” in an amount of 1-3% being a mixture of lactic acid and phenols will inhibit the growth of Salmonella by at least 2 log cycles (as required by claim 14), given that the present claim allows for values of lactic acid less than the critical amount needed for reduction of 2 log, as specified in present published specification [0133-134]. For example, the claim allows for 0.5% with the balance being phenol; however, the present specification 
Claims 15-17 are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 and claim 1 have identical limitation of antimicrobial activity against Salmonella.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz-Jung et al. US 6270820 in view of Jamilah et al.,  A Review on Some Organic Acids Additives as Shelf Life Extenders of Fresh Beef Cuts and Phelps US 2009/0311390.
Regarding claims 1, Fritz-Jung discloses a method of inhibiting microbial growth in a pet food composition, comprising: manufacturing the pet food composition (col. 2, lines 20-25); and adding an ingredient to the pet food composition while manufacturing the pet food composition, wherein the ingredient is added in an effective amount to impart an antimicrobial effect (col.3, lines 10-30). Fritz-Jung discloses the preservatives (antimicrobial) as organic acids applied to the flakes (coated) or added during any processing stage (col. 3, lines 10-30).  Fritz-Jung does not expressly disclose the inhibiting bacterial growth of Salmonella as claimed, the amount of the ingredient or wherein the ingredient is lactic acid.
Jamilah teaches the use of organic acid for bacterial growth inhibition of Salmonella and states lactic acid is an excellent inhibitor of spore forming bacteria (p. 570, Lactic acid) and teaches lactic acid is used at concentrations of 1.5-2.5%. Further, “In general, organic acid have been effective (1-3 log reductions in log mean bacterial counts) in reducing bacterial populations” (p. 570, REGULATORY STATUS OF FOOD GRADE ORGANIC ACIDS). 
Phelps also teaches incorporating 0-5% of lactic acid in pet food to inhibit microbial growth [0011, 0013]. Phelps teaches,” The acid can include, but is not limited to, citric acid, ascorbic acid, phosphoric acid, lactic acid, folic acid, acetic acid, adipic acid, benzoic acid, fumaric acid, maleic acid, propionic acid, sorbic acid, succinic acid, tartaric acid, or phytic acid, or any derivative thereof, or any combination of two or more thereof, or any of the salts thereof. The acid can be used as a flavouring agent, preservative agent, and/or for pH adjustments. The acid can be used to lower the overall pH of the meat mixture, e.g., a pH below about 5.8, for example a pH between 4.5 and 5.7, so as to inhibit or reduce the growth of bacteria in the meat 
Thus, one would have been motivated to coat the pet food composition of Fritz-Jung with lactic acid in amounts of at least 0-5%, given the teaching of Jamilah and Phelps. 
As such, one would have reasonably expected the method of modified Fritz-Jung to inhibit the growth of Salmonella by at least two log cycles as compared to a control pet food composition not including the ingredient in the effective amount. As the art recognizes lactic acid as an antimicrobial in foodstuff, it would have been within the skill of one of ordinary skill in the art to determine workable or optimum ranges needed to inhibit microbial growth at the desired level. 
Regarding claim 9, claim 1 is applied as stated above. Fritz-Jung teaches manufacturing a pet food composition in the form of a plurality of kibble (col. 3, line 60) and further teaches wherein the kibble is coated (col. 3, line 65). Fritz-Jung does not expressly disclose enrobing the . 

Claims 8, 10, 12, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz-Jung et al. US 6270820 in view of Jamilah et al.,  A Review on Some Organic Acids Additives as Shelf Life Extenders of Fresh Beef Cuts and Phelps US 2009/0311390 in further view of Sunvold US 2011/0027419.
Regarding claims 8, 10, 13, claim 1 is applied as stated above. Modified Fritz-Jung teaches manufacturing a pet food composition by mixing and extruding ingredients (col. 2, lines 20-30) and discloses the organic acid antimicrobial is applied to the food composition (coated) or added during any processing stage (col. 3, lines 10-30).  Fritz-Jung does not expressly disclose preconditioning.
 Sunvold teaches a method of manufacturing a pet food composition comprising a “common” process [0142] of preconditioning wherein wet and dry ingredients are mixed at elevated temperature to form a kibble dough, extruding the dough to form pellets (kibble), drying and enrobing [0142-0148]. One would have been motivated by common sense to manufacture the pet food composition of Fritz-Jung by the common dry pet food process taught by Sunvold, since it is a well-known and utilized process.
Regarding claim 12, modified Fritz-Jung is applied to claim 10 as stated above. As stated above, Phelps teaches, “The acid can be used to lower the overall pH of the meat mixture, .

Claims 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz-Jung et al. US 6270820 in view of Jamilah et al.,  A Review on Some Organic Acids Additives as Shelf Life Extenders of Fresh Beef Cuts and Phelps US 2009/0311390 in further view of Velasquez 2008/0241269.
Regarding claim 14, Fritz-Jung discloses a method of inhibiting microbial growth in a pet food composition, comprising: manufacturing the pet food composition (col. 2, lines 20-25); and adding an ingredient to the pet food composition while manufacturing the pet food composition, wherein the ingredient is added in an effective amount to impart an antimicrobial effect (col.3, lines 10-30). Fritz-Jung discloses the preservatives (antimicrobial) as organic acids and phenolic compound applied to the flakes (coated) or added during any processing stage (col. 3, lines 10-30).  
Fritz-Jung does not expressly disclose the ingredient inhibiting bacterial growth of Salmonella as claimed, the amount of the ingredient, or wherein the ingredient is lactic acid.
Jamilah teaches the use of organic acid for bacterial growth inhibition of Salmonella and states lactic acid is an excellent inhibitor of spore forming bacteria (p. 570, Lactic acid) and teaches lactic acid is used at concentrations of 1.5-2.5%. Further, “In general, organic acid have been effective (1-3 log reductions in log mean bacterial counts) in reducing bacterial populations” (p. 570, REGULATORY STATUS OF FOOD GRADE ORGANIC ACIDS). 

Velasquez discloses a method of applying antimicrobial formulation on food products (meat) [0010] wherein the formulation is a combination of lactic acid and phenols and is less than 6%wt [0039]. 

As such, one would have reasonably expected the method of modified Fritz-Jung to inhibit the growth of Salmonella by at least two log cycles as compared to a control pet food composition not including the ingredient in the effective amount. As the art recognizes lactic acid and phenols as an antimicrobial formulation in foodstuff, it would have been within the skill of one of ordinary skill in the art to determine workable or optimum ranges needed to inhibit microbial growth at the desired level. Moreover, given that the pet food of modified Fritz-Jung comprises the claimed composition, it is expected to exhibit the claimed intake ratio. 
Regarding claims 15 and 16, claim 14 is applied as stated above. The prior art does not expressly disclose the claimed amounts of phenol; however, as the art recognizes lactic acid and phenols as an antimicrobial formulation in foodstuff and provides a teaching for the total amount of the mixture in the food composition, it would have been within the skill of one of ordinary skill in the art to determine workable or optimum ranges of each component. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” It would have been within the normal routine of one of ordinary skill to determine the optimal amount of phenol in order to achieve the desired result.
Regarding claim 17, claim 16 is applied as stated above. The prior art does not expressly disclose the pH of the phenols, however, given that Fritz-Jung, Phelps, and Velasquez all disclose the use of phenols/phenolic compounds as antimicrobial agents, it would have been within the skill level of one of ordinary skill to adjust the concentration/pH of the phenol to a pH which exhibits the desired antimicrobial function while maintaining product integrity. 

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fritz-Jung et al. US 6270820 in view of Phelps US 2009/0311390.
Regarding claim 18, Fritz-Jung discloses a method of inhibiting microbial growth in a pet food composition, comprising: manufacturing the pet food composition (col. 2, lines 20-25); and adding an ingredient to the pet food composition while manufacturing the pet food composition, wherein the ingredient is added in an effective amount to impart an antimicrobial effect (col.3, lines 10-30). Fritz-Jung discloses the preservatives are applied to the flakes (coated) or added during any processing stage (col. 3, lines 10-30).  
Fritz-Jung does not expressly disclose the ingredient inhibiting bacterial growth of Salmonella as claimed, the amount of the ingredient, or wherein the ingredient is cultured dextrose.
Phelps also teaches incorporating 0-7% of cultured dextrose as a mold inhibitor in a pet food composition [0011, 0013]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-10, 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/            Examiner, Art Unit 1792